                                                                                 1 Joel D. Odou (State Bar No. 7468)
                                                                                   jodou@wshblaw.com
                                                                                 2 Christina M. Mamer (State Bar No. 13181)
                                                                                   cmamer@wshblaw.com
                                                                                 3 Susana Santana (State Bar No. 13753)
                                                                                   ssantana@wshblaw.com
                                                                                 4 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                   2881 Business Park Court, Suite 200
                                                                                 5 Las Vegas, Nevada 89128-9020
                                                                                   Phone: 702 251 4100 ♦ Fax: 702 251 5405
                                                                                 6
                                                                                   Attorneys for Aramark Services, Inc.
                                                                                 7

                                                                                 8                                  UNITED STATES DISTRICT COURT
                                                                                 9                                       DISTRICT OF NEVADA
                                                                                10

                                                                                11 TOLAVIUS TIMMONS,                                    Case No. 2:17-cv-00361-JAD-NJK
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12                     Plaintiff,                       ARAMARK SERVICES INC.'S MOTION
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                                                                        FOR EXTENSION OF TIME TO FILE
                                                                                13            v.                                        RESPONSIVE PLEADING
                                                Attorneys at Law




                                                                                14 LAS VEGAS METROPOLITAN POLICE                        [FIRST REQUEST]
                                                                                   DEPARTMENT; CAPTAIN ANDREW
                                                                                15 PERALTA; ARAMARK; BONNIE POLLEY;
                                                                                   LT. YANCEY TAYLOR; SGT. FRANC
                                                                                16 CADET; LEONEL VERDUZCO; SHERIFF
                                                                                   JOE LOMBARDO,
                                                                                17
                                                                                             Defendants.
                                                                                18

                                                                                19

                                                                                20            Defendant Aramark Services, Inc., by and through its counsel, Wood, Smith, Henning &
                                                                                21 Berman, LLP, hereby moves this Court for a thirty (30) day extension of time to answer or otherwise

                                                                                22 respond to Plaintiff, Tolavius Simmons' Second Amended Complaint [ECF 8], filed on October 11,

                                                                                23 2018, in the above-entitled action.

                                                                                24            This motion is made and based upon the pleadings and papers on file, and the memorandum of
                                                                                25 points and authorities herein.

                                                                                26 / / /

                                                                                27 / / /

                                                                                28 / / /


                                                                                     LEGAL:10343-0285/11412078.1
                                                                                 1                             MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                 2 I.         PROCEDURAL HISTORY
                                                                                 3            On October 11, 2018, Plaintiff filed his Second Amended Complaint [ECF 8]. Thereafter, on

                                                                                 4 January 29, 2019, the Court entered an Order [ECF 11] allowing certain causes of action in Plaintiff's

                                                                                 5 Second Amended Complaint to proceed. A Summons [ECF 12] was issued to Aramark on January

                                                                                 6 30, 2019, and Aramark was then served with Plaintiff's Second Amended Complaint on April 4, 2019.

                                                                                 7 As such, an Answer or other response to the Complaint is due on or before April 24, 2019. Upon

                                                                                 8 receipt of Plaintiff's Second Amended Complaint, Aramark began the process of reviewing Plaintiff's

                                                                                 9 Complaint and obtaining the pertinent records, which are necessary to effectively respond to Plaintiff's

                                                                                10 Complaint and defend the instant action.1 Despite Aramark's diligent efforts, further time is needed to

                                                                                11 respond to Plaintiff's Second Amended Complaint.
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12 II.        LEGAL ANALYSIS
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13            FED. R. CIV. P. 6(b) provides:
                                                Attorneys at Law




                                                                                14                      1) In General. When an act may or must be done within a specified time,
                                                                                                        the court may, for good cause, extend the time:
                                                                                15                      (A) with or without motion or notice if the court acts, or if a request is
                                                                                                        made, before the original time or its extension expires; or
                                                                                16                      (B) on motion made after the time has expired if the party failed to act
                                                                                                        because of excusable neglect.
                                                                                17                      (2) Exceptions. A court must not extend the time to act under Rules 50(b)
                                                                                                        and (d), 52(b), 59(b), (d) and (e), and 60(b).
                                                                                18
                                                                                             LR IA 6-1 provides in pertinent part:
                                                                                19

                                                                                20                      (a) A motion or stipulation to extend time must state the reasons for the
                                                                                                        extension requested and must inform the court of all previous extensions of
                                                                                21                      the subject deadline the court granted. . . . A request made after the
                                                                                                        expiration of the specified period will not be granted unless the movant or
                                                                                22                      attorney demonstrates that the failure to file the motion before the deadline
                                                                                                        expired was the result of excusable neglect. Immediately below the title of
                                                                                23                      the motion or stipulation there also must be a statement indicating whether
                                                                                                        it is the first, second, third, etc., requested extension. . . .
                                                                                24                      (b) The court may set aside any extension obtained in contravention of this
                                                                                                        rule.
                                                                                25
                                                                                              Rule 6(b)(1) allows for a party to move for an enlargement of time, the determination of which
                                                                                26
                                                                                     lies with the presiding court. "The Court has inherent power and discretion to control its docket, and
                                                                                27
                                                                                              1
                                                                                28                See Declaration of Christina M. Mamer, Esq., attached hereto as Exhibit "A."


                                                                                     LEGAL:10343-0285/11412078.1                               -2-
                                                                                 1 the proceedings within the cases on its docket." Ford v. County of Missoula, Mont., 2010 WL

                                                                                 2 2674036, 1 (D. Mont., 2010) (citing Landis v. North American Co., 299 U.S. 248, 254 (1936); see also

                                                                                 3 Fed. R. Civ. P. 6(b) (advisory committee note, 1946) ("Rule 6(b) is a rule of general application giving

                                                                                 4 wide discretion to the court to enlarge these limits or revive them after they have expired . . .").

                                                                                 5            Defendant is requesting an extension of time to file its answer or other response to Plaintiff's

                                                                                 6 Second Amended Complaint [ECF 8] before the deadline has expired. Defendant is making this

                                                                                 7 request based upon good cause to gather key pieces of information that are necessary to effectively

                                                                                 8 defend the instant action and properly respond to Plaintiff's Second Amended Complaint. Since

                                                                                 9 receiving Plaintiff's Second Amended Complaint, Aramark has begun the process of requesting

                                                                                10 information from individual(s) that may have personal knowledge of the events described in Plaintiff's

                                                                                11 Second Amended Complaint, however, further time is needed to gather the requested information. As
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12 such, Aramark respectfully requests a thirty (30) day enlargement of time in which to file an Answer
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13 or otherwise respond to Plaintiff's Second Amended Complaint, up to and including May 24, 2019.
                                                Attorneys at Law




                                                                                14 / / /

                                                                                15 / / /

                                                                                16 / / /

                                                                                17 / / /

                                                                                18 / / /

                                                                                19 / / /

                                                                                20 / / /

                                                                                21 / / /

                                                                                22 / / /

                                                                                23 / / /

                                                                                24 / / /

                                                                                25 / / /

                                                                                26 / / /

                                                                                27 / / /

                                                                                28 / / /

                                                                                     LEGAL:10343-0285/11412078.1                        -3-
                                                                                 1 III.       CONCLUSION
                                                                                 2            Based upon the foregoing, Aramark requests a thirty (30) day extension of time to respond to

                                                                                 3 Plaintiff's Second Amended Complaint up to and including May 24, 2019. This request is being made

                                                                                 4 in good faith and not for the purpose of delay.

                                                                                 5            April 23, 2019

                                                                                 6                                              WOOD, SMITH, HENNING & BERMAN LLP
                                                                                                                                Attorneys at Law
                                                                                 7

                                                                                 8

                                                                                 9                                              By           /s/ Christina M. Mamer
                                                                                                                                      JOEL D. ODOU
                                                                                10                                                    Nevada Bar No. 7468
                                                                                                                                      CHRISTINA M. MAMER
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                                                                      Nevada Bar No. 13181
                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12                                                    SUSANA SANTANA
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                                                                      Nevada Bar No. 13753
                                                                                13                                                    2881 Business Park Court, Suite 200
                                                Attorneys at Law




                                                                                                                                      Las Vegas, Nevada 89128-9020
                                                                                14                                                    Tel. 702 251 4100
                                                                                15
                                                                                                                                      Attorneys for Aramark Services, Inc.
                                                                                16

                                                                                17

                                                                                18            IT IS SO ORDERED.

                                                                                19

                                                                                20            UNITED STATES MAGISTRATE JUDGE

                                                                                21            DATED:           April 24, 2019

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                     LEGAL:10343-0285/11412078.1                      -4-
